DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendments filed on 11/10/2020.
Applicant’s cancelation of claim 22 is acknowledged and require no further examining.  Claims 1-21 and 23-26 are pending and examined below.

Response to Arguments
The Amendments filed on 11/10/2020 have been entered.  Applicant’s cancelation of claim 22 is acknowledged and require no further examining.  Claims 1-21 and 23-26 are pending in the application.

In response to the arguments of the objects to the claims, in view of the amendments to the claims, Examiner withdraws the claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Villers et al. (8528305) modified by references Raghu (2018/002085) and 

Allowable Subject Matter
Claims 1-21 and 23-26 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Villers et al. (8528305) disclose a system for hermetic storage comprising: a flexible hermetic storage container and a hermetic sealing mechanism, wherein the container comprises a wall that is insect penetration resistant, and wherein the wall includes an outer layer, an inner layer, and an intermediate layer.
The prior art reference Raghu (2018/002085) disclose a packaging film comprising: a thickness between 10 μm to 1000 μm; a tensile strength between 32 MPA and 45 MPA; and an oxygen transmission less than 3 cm3/m2/day.
The prior art reference Akao (4709896) disclose the importance of packaging material having a high puncture strength.
However, Villers et al. in view of Raghu and Akao is not found to disclose a flexible hermetic storage container configured to contain dry commodity with a weight between 5 tonnes and 1000 tonnes, wherein the flexible hermetic storage container 2 as measured by a dart test.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 11, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731